Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity standard as applied with the STF being found in Samei et al (US 2014/0219672) is incorrect because Samei does not teach the STF.  Thus, all inventions should be examined together. This is not found persuasive because the STF as claimed is known in the art at least as taught by Samei.  In light of the teachings at least of Samei, the STF is not new thus with there being no novelty, the lack of unity requirement as applied is deemed reasonable and appropriate.   Therefore, Groups II and III including claims 7-15 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a clean sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants set forth that the controller determines the parameters and it is unclear whether the parameters are solely determined by the controller or the parameters are determined by temperature sensors along with the controller to determine said parameters?  In other words, are temperature sensors required for the media conditioner to function as instantly claimed?  Clarification is necessary.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2, Applicants recite wherein clauses however, structural limitation(s) are not clearly set forth.  For further structural limitation, at least it is suggested to amend claim 2, last two lines to --wherein the controller is configured to produce a result indicator based on a result of a comparison between the first parameter and the second parameter.
In claim 4, Applicant recites another wherein clause to the controller, however structural limitation is not clearly set forth.  For further structural limitation, at least it is suggested to amend claim 4 to --wherein the controller is configured to transmit result indicator external to the controller--.
In claim 5, Applicant recites another wherein clause, however structural limitation is not clearly set forth.  For further structural limitation, at least it is suggested to amend claim 5 to --wherein [the media conditioner] the controller is configured to set the first power level or the second power level to zero in response to the result indicator--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
conveying component of claim 1
first heating element of claims 1 and 6
second heating element of claims 1 and 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The conveying component invokes the provisions of 35 U.S.C. 112(f) and the conveying component has been interpreted to be a roller (130) or belt (120) in accordance with the disclosure [0017] or any art recognized conveying component equivalent structure.

The first heating element invokes the provisions of 35 U.S.C. 112(f) and the first heating element (142) has been interpreted to be any radiant heating element including halogen lamps in accordance with the disclosure [0015] or any art recognized heating equivalent structure.

The second heating element invokes the provisions of 35 U.S.C. 112(f) and the second heating element (152) has been interpreted to be any radiant heating element including halogen lamps in accordance with the disclosure [0015] or any art recognized heating equivalent structure.

	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samei et al (US 2014/0219672).  
Samei provides a system comprising a conveying component comprising an upper and lower roller (21, 22) to convey a substrate (P; see at least Fig. 3); plural independent heat generating elements (32; [0065-0066]) defining a first heating element to heat a first portion of the conveying component as well as a second heating element to heat a second portion of the conveying component; an image density sensor (40; see Fig. 6; [0083]) detecting adherence of toner on a sheet and outputs to input to heat controller (26) capable of independent control of temperature of heat generating elements (32) and thus respective output of power to each of heat generating elements (32); [0065-0066]) wherein controller (26) is able to determine first parameter (Q1, first temperature) in accordance with applied heat/power and determine second parameter (Q2, 2nd temperature) in accordance with applied heat/power ([0065-0067, 0072-0073], see Fig. 5) AND the controller is able to process detection signal from the image density sensor [0090] which would compare image information with heating information to control heating to all or part of the sheet [0090]. 
Regarding claim 2, this non-structural limitation to what the controller is to produce has been given no patentable weight.
Regarding claim 4, this non-structural limitation to what the controller is to transmit has been given no patentable weight.  
Regarding claim 5, this non-structural limitation to what the [media conditioner] controller is to transmit has been given no patentable weight.  
Regarding claim 6, see Samei, Fig. 3 with independently controllable heat generating elements (32; [0065]) able to heat an inner portion and/or outer portion of a width of belt (21). 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueyoshi (US 2017/102649).  
Sueyoshi provides a media conditioner comprising a conveying component (i.e., roller 106) to convey a sheet of printable media; a first heating element (111; [0049]) to heat a first portion of the conveying component; a second heating element (112; [0049]) to heat a second portion of the conveying component; and a controller (i.e., control device 101) to provide a first power level to the first heating element and a second power level to the second heating element to cause the first and second heating elements to generate heat [0050-0052], wherein the controller is to determine a first parameter based (T1) on the first power level and to determine a second parameter (T2) based on the second power level, and the controller is to produce a result indicator ( C ) based on a result based on result of a comparison between the first parameter and second parameter (see Fig. 5, 6, 8; see [0062-0075]; temperature rise rate C compares the temperature rise rate of the central portion T1 with temperature rise rate of second portion being the edge part T2 and based on this ratio being within certain ranges, a determination is made of the temperature detection element to function normally.
Regarding claim 2, this non-structural limitation to what the controller is to produce has been given no patentable weight.
Regarding claim 3, Sueyoshi provides temperature sensors/detectors (109, 110; see Fig. 2; [0021] used in association with controller (101) wherein temperature difference is able to be compared to maintain the conveying component (106) at a normal threshold as evidenced by [0080].  This comparison in differences in temperature via controller (101) would allow the user to average temperature  of the first portion to that of the second portion of the conveying component.
Regarding claim 4, this non-structural limitation to what the controller is to transmit has been given no patentable weight.  
Regarding claim 5, this non-structural limitation to what the [media conditioner] controller is to transmit has been given no patentable weight.  

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (WO2017047531).  
Takagi provides a media conditioner comprising a conveying component (i.e., roller 10) to convey a sheet of printable media; a first heating element to heat a first portion of the conveying component, a second heating element to heat a second portion of the conveying component (see Figs. 3A/4 wherein heated roller is divided into a central heat generation area A and end generation area B; and a controller to provide a first power level to the first heating element and a second power level to the second heating element to cause the first and second heating elements to generate heat with different portions selectively energized based on sheet size [0009; 0028], wherein the controller is to determine a first parameter based (i.e., resistivity p sub a) and to determine a second parameter (p sub b) based on the second power level (see Figs. 18-20), and the controller is to produce a result indicator ( C ) based on a result based on result of a comparison between the first parameter and second parameter [0082] based on the difference between resistivity, the temperature  T sub B would be the result indicator which is calculated.  
Regarding claim 2, this non-structural limitation to what the controller is to produce has been given no patentable weight.
Regarding claim 4, this non-structural limitation to what the controller is to transmit has been given no patentable weight.  
Regarding claim 5, this non-structural limitation to what the [media conditioner] controller is to transmit has been given no patentable weight.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samei et al (US 2014/0219672) in view of Usui et al (US 6,526,250).    
The teachings of Samei have been mentioned above.  Samei provides for a conveying component in the form of a fixing belt (21) yet Samei is silent concerning the first and second heating elements extending within the belt, the first heating element to heat an inner portion of a width of the belt, the second heating element to heat an outer portion of the width of the belt, the two sides of the belt separated by the inner portion and the conveying component heats the sheet of printable media.  However, Usui establishes in the art the use of a first heating element (i.e., 62; halogen lamp) to heat an inner portion of a width of a fixing belt (30), a second heating element (i.e., 63; halogen lamp) to heat an outer portion of the width of the fixing belt, the two sides of the belt separated by the inner portion and the conveying component in order that heat transfer exists interiorly and exteriorly of the sheet of printable media (col. 11, lines 34+; see Fig. 4).  In light of the teachings of Usui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first heating element (i.e., halogen lamp) to heat an inner portion of a width of the Samei conveying component or fixing belt, a second heating element (i.e., halogen lamp) to heat an outer portion of the width of the fixing belt, the two sides of the belt separated by the inner portion and the conveying component in order that heat transfer exists interiorly and exteriorly of the sheet of printable media.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi (US 2017/102649) in view of Usui et al (US 6,526,250).    
The teachings of Sueyoshi have been mentioned above yet Sueyoshi is silent concerning the conveying component including a belt, first and second heating elements extending within the belt, the first heating element to heat an inner portion of a width of the belt, the second heating element to heat an outer portion of the width of the belt, the two sides of the belt separated by the inner portion and the conveying component heats the sheet of printable media.  Sueyoshi is silent concerning the first and second heating elements extending within the belt, the first heating element to heat an inner portion of a width of the belt, the second heating element to heat an outer portion of the width of the belt, the two sides of the belt separated by the inner portion and the conveying component heats the sheet of printable media.  However, Usui establishes in the art the use of a first heating element (i.e., 62; halogen lamp) to heat an inner portion of a width of a fixing belt (30), a second heating element (i.e., 63; halogen lamp) to heat an outer portion of the width of the fixing belt, the two sides of the belt separated by the inner portion and the conveying component in order that heat transfer exists interiorly and exteriorly of the sheet of printable media (col. 11, lines 34+; see Fig. 4).  In light of the teachings of Usui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first heating element (i.e., halogen lamp) to heat an inner portion of a width of the Samei conveying component including a fixing belt, a second heating element (i.e., halogen lamp) to heat an outer portion of the width of the fixing belt, the two sides of the belt separated by the inner portion and the conveying component in order that heat transfer exists interiorly and exteriorly of the sheet of printable media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/1/2022